Edward A. Clouse and Helen




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 2, 2014

                                  No. 04-14-00151-CV

               Tanita F. KEHOE, Scott Kehoe, and Thomas David White, Jr.,
                                      Appellants

                                           v.

                        Edward A. CLOUSE and Helen R. Clouse,
                                     Appellees

                  From the County Court at Law, Kendall County, Texas
                             Trial Court No. 10-627-CCL
                       Honorable Bill R. Palmer, Judge Presiding


                                    ORDER
      The Appellant’s Motion to Exceed Word Limit is GRANTED.



                                                _________________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court